ORDER
MYRON L. GORDON, District Judge.
Kenneth William Nelson has submitted a petition entitled “Petition in Application to Bail Bond” and requests leave to file the same in forma pauperis.
*365Petitioner alleges that he is presently-challenging on appeal to the Supreme Court of Wisconsin two sentences imposed in 1960 and 1965 respectively. Petitioner further alleges that he has not been granted a hearing with regard to bail, and he requests this court to do either of the following: (1) order a hearing on the matter of bail or (2) order, the Municipal Court of Racine County or a court of “parallel jurisdiction” to set bail while petitioner’s matter is pending before the state supreme court.
There has been no showing that the petitioner is entitled as a matter of right to bail pending an appeal or that he is entitled to a hearing upon such question.
The relief sought is not the type which should be ordered by the federal court. After conviction by a state court, the question of bail upon appeal is within the discretion of the state courts.
For the foregoing reasons,
It is hereby ordered that petitioner’s request to file in forma pauperis be granted and that the petition be dismissed.